Citation Nr: 1317045	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait) has been received.

5.  Entitlement to service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for Meniere's disease (claimed as vertigo and cerebellar gait).

In a February 2009 VA Form 9, Appeal to the Board, the Veteran requested a hearing before a member of the Board at the RO.  In two separate letters dated in August 2012, VA notified the Veteran that he was scheduled for a September 2012 hearing.  He failed to report for that hearing.  He has not submitted evidence showing good cause for his failure to appear for the scheduled hearing.  Also, there has been no new hearing request from the Veteran.  The Board finds that VA has fully discharged its duty to provide the Veteran with a hearing if so desired.  38 C.F.R. § 20.701(c) (after a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause).  The hearing request will therefore be considered withdrawn and the Board will proceed based on the evidence presently of record.  38 C.F.R. § 20.704(d) (2012).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied service connection for Meniere's disease.  Although he was notified of this decision in June 2001, the Veteran did not appeal the decision and he did not submit new and material evidence within the one year appeal period.

2.  The evidence received since the May 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for benign paroxysmal positional vertigo.  


CONCLUSIONS OF LAW

1.  The May 2001 decision that denied service connection for Meniere's disease is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the May 2001 decision is new and material with regard to the claim for service connection for benign paroxysmal positional vertigo, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012). 

However, as the Board is granting the only claim being decided, i.e., the application to reopen the claim for service connection for a right hip disorder, this claim is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 


Application to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for Meniere's disease (claimed as vertigo) was initially denied in a May 2001 rating decision.  At that time, there was post-service evidence of a diagnosis of Meniere's disease and an abnormal electronystagmogram (ENG) results after the Veteran complained of vertigo, but there was no evidence that the Veteran's Meniere's disease or complaints of vertigo were due to or aggravated by service.  The Veteran was notified of this denial in a letter dated in June 2001, but he did not appeal the decision and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

The Board does note that there is correspondence received in June.  The documents reflect a concern with a failure to receive notification of a decision.  The document from the Veteran actually predated the notice of the rating decision.  The documents do not constitute new and material evidence or a notice of disagreement.  

Since the May 2001 denial, the most significant pieces of evidence relating to the Veteran's claim for service connection for benign paroxysmal positional vertigo are a January 2007 VA examination report, that includes the Veteran's complaints vertigo; a January 2007 private treatment note, in which the Veteran reported vertigo symptoms since his service in Vietnam; another January 2007 private video oculography and ENG testing report that showed benign paroxysmal positional vertigo, and which documented the Veteran's report that he had vertigo for 35 years with severe spells occurring on occasion throughout much of his adulthood; a January 2007 statement, in which the Veteran reported that he first sought treatment for dizzy spells and difficulty balancing in approximately 1973; and an October 2007 statement, in which the Veteran reported that he had vertigo since he returned from Vietnam due to benign paroxysmal positional vertigo, not Meniere's disease as originally diagnosed.   

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior decision there was no allegation of an in-service onset or of an onset within one year of separation.  Rather, there was an allegation that there was a relationship to Agent Orange exposure.   In this case, the Veteran's statements and the January 2007 private treatment notes suggest that the Veteran may have a vertigo disability that is of service onset.  When compared to the prior record, the evidence is new and material.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's claim of service connection for Meniere's disease.   


ORDER

The application to reopen a claim for service connection for benign paroxysmal positional vertigo is granted. 


REMAND

Since the May 2001 rating decision, new evidence has been received that indicates that the Veteran may have experienced symptoms of vertigo since service.  Accordingly, a VA examination and opinion should be obtained to determine whether the Veteran has a current benign paroxysmal positional vertigo disorder that began during active service or is otherwise related to any incident of service.  See 38 U.S.C.A. § 5103A(d).

The Board also notes that the most recent VA treatment records associated with the record are dated in May 2011.  Additionally, in an October 2007 statement, the Veteran indicated that he was treated by a VA physician for his vertigo symptoms in 2000 and he recently underwent a VA magnetic resonance imaging (MRI) study to determine whether his vertigo symptoms were caused by a tumor.  The VA treatment records associated with the record include neither the 2000 treatment nor the MRI report.  Therefore, further attempts should be made to obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include any VA treatment records not associated with the record, including a report of treatment in 2000 for vertigo symptoms and an MRI report prior to 2007 conducted in response to the Veteran's complaints of vertigo.  

The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining whether the Veteran's claimed benign paroxysmal positional vertigo began during active service or is otherwise related to any incident of service

All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a current disorder, to include Meniere's disease and/or benign paroxysmal positional vertigo.  Then, as to any diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability began during active service or is otherwise related to any incident of service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


